Exhibit 10.1

EXECUTION VERSION

AMENDMENT AND RESTATEMENT AGREEMENT dated as of March 6, 2007 (this
“Agreement”), among ON SEMICONDUCTOR CORPORATION (“Holdings”), SEMICONDUCTOR
COMPONENTS INDUSTRIES, LLC (the “Borrower”), the LENDERS party hereto and
JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative Agent”),
under the Amended and Restated Credit Agreement dated as of August 4, 1999, as
amended and restated as of February 6, 2006 (as further amended and in effect
immediately prior to the Restatement Effective Date (as defined herein), the
“Existing Credit Agreement”), among Holdings, the Borrower, the lenders party
thereto and the Administrative Agent.

WHEREAS Holdings and the Borrower have requested, and the Restatement Lenders
and the Administrative Agent have agreed, upon the terms and subject to the
conditions set forth herein, that (a) the Term Lenders (including the Renewing
Term Lenders) referred to below extend credit in the form of Term Loans on the
Restatement Effective Date in an aggregate principal amount equal to
$175,000,000, (b) the Renewing Revolving Lenders referred to below and the
Additional Revolving Lenders referred to below extend credit in the form of
Revolving Commitments on the Restatement Effective Date in an aggregate amount
equal to $25,000,000 and (c) the Existing Credit Agreement be amended and
restated as provided herein.

NOW, THEREFORE, Holdings, the Borrower, the Restatement Lenders and the
Administrative Agent hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Restated Credit Agreement
referred to below. As used in this Agreement, “Restatement Lenders” means, at
any time, (a) the Term Lenders (including the Renewing Term Lenders) referred to
below, (b) the Renewing Revolving Lenders referred to below and (c) the
Additional Revolving Lenders referred to below.

SECTION 2. Restatement Effective Date. (a) The transactions provided for in
Sections 3, 4 and 5 hereof shall be consummated at a closing to be held on the
Restatement Effective Date at the offices of Cravath, Swaine & Moore LLP, or at
such other time and place as the parties hereto shall agree upon.

(b) The “Restatement Effective Date” shall be specified by the Borrower, and
shall be a date, not later than March 6, 2007, as of which all the conditions
set forth or referred to in Section 6 hereof shall have been satisfied. The
Borrower, by giving not less than one Business Day’s written notice, (i) shall
propose a date as the Restatement Effective Date to the Administrative Agent and
(ii) may change a previously proposed date for the Restatement Effective Date,
provided that the Borrower agrees that the provisions of Section 2.16 of the
Restated Credit Agreement shall apply in the event of any such change. The
Administrative Agent shall notify the Restatement Lenders of the proposed date.
This Agreement shall terminate at 5:00 p.m., New York City time, on March 6,
2007, if the Restatement Effective Date shall not have occurred at or prior to
such time.



--------------------------------------------------------------------------------

SECTION 3. Term Loans. (a) Subject to the terms and conditions set forth herein,
each Person identified on Schedule I hereto as a Term Lender (a “Term Lender”)
agrees to make Term Loans to the Borrower on the Restatement Effective Date in
an aggregate principal amount not exceeding its Term Commitment. A Term Lender’s
“Term Commitment” means its commitment to make Term Loans hereunder, expressed
as an amount representing the maximum aggregate principal amount of Term Loans
to be made by such Term Lender, as set forth in Schedule I hereto. The Term
Commitments are several and no Term Lender will be responsible for any other
Term Lender’s failure to make Term Loans. The Term Loans shall be made in the
manner contemplated by paragraphs (c) and (d) of this Section.

(b) Each Person that holds an existing Term Loan under, and as defined in, the
Existing Credit Agreement (an “Existing Term Loan”, and each such Person holding
an Existing Term Loan being an “Existing Term Lender”) that executes this
Agreement in the capacity of a “Term Lender” on a signature page hereto (a
“Renewing Term Lender”) will be deemed on the Restatement Effective Date to have
agreed to the terms of this Agreement and to have a Term Commitment equal to its
Term Commitment set forth on Schedule I hereto. Each Existing Term Lender that
consents to this Agreement specifically in the capacity of a Consenting Lender
on a consent in the form of Annex I hereto which does not have a Term Commitment
set forth on Schedule I hereto shall be deemed on the Restatement Effective Date
to have consented to this Agreement but shall not have any commitment to make
Term Loans.

(c) The Term Loans to be made by each Term Lender on the Restatement Effective
Date shall be made by transferring funds to the Administrative Agent, in the
manner contemplated by Section 2.06 of the Restated Credit Agreement, in an
amount equal to such Term Lender’s Term Commitment.

(d) Term Loans shall be made on the Restatement Effective Date as ABR Borrowings
or, if the Borrower shall have delivered an irrevocable written request to such
effect to the Administrative Agent at least two Business Days prior to the
Restatement Effective Date, Eurodollar Borrowings (with respect to any such
request for Eurodollar Borrowings, it is understood and agreed that in the event
the Term Loans are not borrowed on the Restatement Effective Date, the Borrower
shall compensate each Term Lender for any loss, cost or expense incurred by such
Term Lender in respect of such event to the same extent as if such Term Lender
were entitled to compensation therefor pursuant to Section 2.16 of the Existing
Credit Agreement). The provisions of Sections 2.02 and 2.06 of the Restated
Credit Agreement shall apply for all purposes of making the Term Loans, except
as otherwise provided herein.

(e) The Borrower hereby irrevocably authorizes and directs the Administrative
Agent on the Restatement Effective Date to apply the proceeds of the Term Loans
to prepay, pursuant to Section 2.11(a) of the Existing Credit Agreement, the
Existing Term Loans outstanding as of such date. On the Restatement Effective
Date, the

 

2



--------------------------------------------------------------------------------

Borrower shall pay, without applying the proceeds of the Term Loans, the accrued
and unpaid interest on the Existing Term Loans and any other amounts (including
amounts under Section 2.16 of the Existing Credit Agreement) owing in respect of
the Existing Term Loans (including outstanding principal, to the extent the
outstanding principal of the Existing Term Loans exceeds the Term Loans).

(f) Unless the Administrative Agent shall have received notice from a Term
Lender prior to the Restatement Effective Date that such Term Lender will not
make available to the Administrative Agent such Term Lender’s share of such Term
Loan Borrowing, the Administrative Agent may assume that such Term Lender has
made such share available on such date in accordance with this Section and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if any Term Lender has in fact defaulted in making its
share of such Term Loan Borrowing, then the applicable Term Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such defaulted amount (to the extent so advanced by the Administrative Agent on
behalf of such defaulting Term Lender), together with interest on such amount at
the interest rate applicable to ABR Loans from the Restatement Effective Date to
the date of payment. Upon any such payment by the Borrower, the Borrower shall
have the right, at the defaulting Term Lender’s expense, upon notice to the
defaulting Term Lender and to the Administrative Agent, to require such
defaulting Term Lender to transfer and assign without recourse (in accordance
with and subject to the restrictions contained in Section 9.04 of the Restated
Credit Agreement) all its interests, rights and obligations as a Term Lender
under the Restated Credit Agreement to another financial institution which shall
assume such interests, rights and obligations, provided that (i) no such
assignment shall conflict with any law, rule or regulation or order of any
Governmental Authority and (ii) the assignee shall pay, in immediately available
funds on the date of such assignment, (A) to the Administrative Agent, (1) the
outstanding principal of, and interest accrued to the date of payment on, the
defaulted amount of the Term Loans advanced by the Administrative Agent on the
defaulting Term Lender’s behalf under the Restated Credit Agreement that was not
paid by the Borrower to the Administrative Agent pursuant to the preceding
sentence and (2) all other amounts accrued for the Administrative Agent’s
account or owed to it under the Restated Credit Agreement in respect of such
defaulted amount of Term Loans and (B) to the Borrower, the outstanding
principal of, and interest accrued to the date of payment on, the defaulted
amount of the Term Loans that the Borrower paid to the Administrative Agent
pursuant to the preceding sentence.

SECTION 4. Revolving Commitments. (a) Subject to the terms and conditions set
forth herein, each Person identified on Schedule I hereto as a Revolving Lender
(a “Revolving Lender”) agrees that, effective on the Restatement Effective Date,
it will have a Revolving Commitment under the Restated Credit Agreement in the
amount set forth in Schedule I hereto.

(b) Each Person that has a Revolving Commitment under, and as defined in, the
Existing Credit Agreement (an “Existing Revolving Commitment”, and each such
Person holding an Existing Revolving Commitment being an “Existing Revolving
Lender”) that executes this Agreement specifically in the capacity of a
“Renewing

 

3



--------------------------------------------------------------------------------

Revolving Lender” on a signature page hereto (a “Renewing Revolving Lender”)
will be deemed on the Restatement Effective Date to have agreed to the terms of
this Agreement and to have a Revolving Commitment in its capacity as a Renewing
Revolving Lender equal to the lesser of its Revolving Commitment set forth on
Schedule I hereto and the amount of its Existing Revolving Commitment
immediately prior to the Restatement Effective Date. Each Existing Revolving
Lender that consents to this Agreement specifically in the capacity of a
Consenting Lender on a consent in the form of Annex I hereto which does not have
a Revolving Commitment set forth on Schedule I hereto shall be deemed on the
Restatement Effective Date to have consented to this Agreement but shall not
have any Revolving Commitment. Each Revolving Lender (other than a Renewing
Revolving Lender in its capacity as such) is referred to herein as an
“Additional Revolving Lender”, it being understood that, if a Revolving Lender
is both a Renewing Revolving Lender and an Additional Revolving Lender, then
(i) its Revolving Commitment in its capacity as a Renewing Revolving Lender
shall equal the outstanding principal amount of its Existing Revolving
Commitment and (ii) its Revolving Commitment in its capacity as an Additional
Revolving Lender shall equal the excess of its total Revolving Commitment over
the amount of its Existing Revolving Commitment.

(c) On the Restatement Effective Date (i) all Existing Revolving Commitments
(other than those of Renewing Revolving Lenders that are being continued as
Revolving Commitments under the Restated Credit Agreement) shall terminate and
(ii) the Borrower shall pay all fees and interest accrued for the account of the
Existing Revolving Lenders under the Existing Credit Agreement and prepay any
and all Revolving Loans and Swingline Loans outstanding under, and as defined
in, the Existing Credit Agreement and any other amounts (including amounts under
Section 2.16 of the Existing Credit Agreement) owing to the Existing Revolving
Lenders under the Existing Credit Agreement; provided that the foregoing shall
be without prejudice to the Borrower’s right to borrow under and in accordance
with the Restated Credit Agreement on the Restatement Effective Date in order to
effect such payments.

SECTION 5. Amendment and Restatement of the Existing Credit Agreement; Loans and
Letters of Credit; Amendment of Security Documents.

(a) Effective on the Restatement Effective Date, immediately upon the
consummation of the transactions set forth in Sections 3 and 4 above, the
Existing Credit Agreement (excluding the annexes, schedules and exhibits thereto
that are not attached as part of Exhibit A hereto) is hereby amended and
restated to read in its entirety as set forth in Exhibit A hereto (the “Restated
Credit Agreement”). From and after the effectiveness of such amendment and
restatement, the terms “Agreement”, “this Agreement”, “herein”, “hereinafter”,
“hereto”, “hereof” and words of similar import, as used in the Restated Credit
Agreement, shall, unless the context otherwise requires, refer to the Restated
Credit Agreement, and the term “Credit Agreement”, as used in the other Loan
Documents, shall mean the Restated Credit Agreement.

(b) All Letters of Credit outstanding under the Existing Credit Agreement on the
Restatement Effective Date shall continue to be outstanding under the Restated
Credit Agreement, and on and after the Restatement Effective Date, the terms of
the

 

4



--------------------------------------------------------------------------------

Restated Credit Agreement will govern the rights and obligations of Holdings,
the Borrower, the Lenders, the applicable Issuing Bank and the Administrative
Agent with respect thereto.

(c) Effective on the Restatement Effective Date, (i) each Lender under, and as
defined in, the Existing Credit Agreement that is not a Term Lender or Revolving
Lender as defined herein shall be released from all its obligations under the
Existing Credit Agreement and shall not have any obligations under the Restated
Credit Agreement, and (ii) each Term Lender and Revolving Lender as defined
herein shall be deemed to be a party to the Restated Credit Agreement, together
with Holdings, the Borrower and the Administrative Agent, and the Restated
Credit Agreement shall govern the rights and obligations of the parties hereto
with respect to the Term Loans and Revolving Commitments; provided that the
foregoing shall not be construed to discharge or release the Borrower from any
obligations owed to any Lenders under the Existing Credit Agreement that cease
to be Lenders under the Restated Credit Agreement, including obligations under
Sections 2.15, 2.16, 2.17 or 9.03 thereof.

(d) The parties hereto that are Lenders under, and as defined in, the Existing
Credit Agreement hereby waive any requirement under the Existing Credit
Agreement of notice of prepayment of Loans under, and as defined in, the
Existing Credit Agreement provided for herein.

(e) The Restatement Lenders hereby consent to any amendment of the Security
Documents that the Administrative Agent determines to be necessary or desirable
to implement the provisions of this Agreement and the Restated Credit Agreement.

SECTION 6. Conditions. The consummation of the transactions set forth in
Sections 3, 4 and 5 of this Agreement shall be subject to the satisfaction of
the following conditions precedent:

(a) The Administrative Agent (or its counsel) shall have received from each of
Holdings, the Borrower and the Restatement Lenders either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of each of (i) Cleary Gottlieb Steen & Hamilton LLP, counsel for
the Borrower, substantially in the form of Exhibit B-1, (ii) Arendt Law Group
PLC, Arizona local counsel for the Borrower, substantially in the form of
Exhibit B-2, and (iii) Hinckley, Allen & Snyder LLP, Rhode Island local counsel
for the Borrower, substantially in the form of Exhibit B-3, and, in the case of
each such opinion required by this paragraph, covering such other matters
relating to the Loan Parties, the Loan Documents or the Restatement Transactions
as the Restatement Lenders shall reasonably request. The Borrower hereby
requests such counsel to deliver such opinions.

 

5



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Restatement Transactions and any other customary legal
matters relating to the Loan Parties, the Loan Documents or the Restatement
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d) Each of the conditions set forth in Section 4.02 of the Restated Credit
Agreement shall be satisfied, and the Administrative Agent shall have received a
certificate, dated the Restatement Effective Date and signed by the President, a
Vice President or a Financial Officer of the Borrower, confirming satisfaction
of the conditions set forth in paragraphs (a) and (b) of Section 4.02 of the
Restated Credit Agreement.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable in connection with this Agreement and the Existing Credit Agreement
on or prior to the Restatement Effective Date, including, to the extent invoiced
in writing at least one Business Day prior to the Restatement Effective Date,
reimbursement or payment of all reasonable documented out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.

(f) The Collateral and Guarantee Requirement shall be satisfied after giving
effect to the Restatement Transactions, and in connection therewith the
Administrative Agent shall have received (i) a completed Perfection Certificate
with respect to the Loan Parties (including the Subsidiaries party to the
Reaffirmation Agreement) dated the Restatement Effective Date and signed by an
executive officer or Financial Officer of the Borrower, together with all
attachments contemplated thereby, (ii) the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties
(including the Subsidiaries party to the Reaffirmation Agreement) in the
jurisdictions contemplated by the Perfection Certificate and the copies of the
financing statements (or similar documents) disclosed by such research and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are expressly
permitted by the Restated Credit Agreement, (iii) all documents and instruments,
including Uniform Commercial Code financing statements, required by law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
to create the Liens intended to be created by the Security Agreement and the
Pledge Agreement (including any supplements thereto), after giving effect to the
Restatement Transactions, and perfect such Liens to the extent required by, and
with the priority required by, the Security Agreement and the Pledge Agreement
and (iv) (A) a new Mortgage or an amendment to an existing Mortgage with respect
to each Mortgaged Property providing that the Term Loans and extensions of
credit under the Revolving Commitments (in addition to the other Obligations)
shall be secured by a Lien on each such Mortgaged Property, (B) with respect to
amendments to existing Mortgages, endorsements to existing policy or policies of
title insurance issued by a nationally recognized title insurance company,
insuring the Lien of each such Mortgage as amended so remains a valid first Lien
on the Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.02 of the

 

6



--------------------------------------------------------------------------------

Restated Credit Agreement, together with such endorsements, coinsurance and
reinsurance as the Collateral Agent or the Restatement Lenders may reasonably
request and (C) such surveys, abstracts, appraisals, legal opinions and other
documents as the Collateral Agent or the Restatement Lenders may reasonably
request with respect to any such Mortgage or Mortgaged Property.

(g) A Reaffirmation Agreement substantially in the form of Exhibit C hereto
shall have been executed and delivered by each party thereto.

(h) The Administrative Agent shall have received reasonably satisfactory
evidence of insurance maintained by Holdings, the Borrower and the Subsidiaries.

(i) The Revolving Lenders and Term Lenders shall have received, to the extent
requested, all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

The Administrative Agent shall notify the Borrower and the Restatement Lenders
of the Restatement Effective Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the consummation of the transactions set
forth in Sections 3, 4 and 5 of this Agreement and the obligations of the Term
Lenders to make Term Loans and the Revolving Commitments of the Revolving
Lenders provided for herein shall not become effective unless each of the
foregoing conditions is satisfied at or prior to 5:00 p.m., New York City time,
on March 6, 2007 (and, in the event such conditions are not so satisfied or
waived, this Agreement shall terminate at such time).

SECTION 7. Effectiveness; Counterparts; Amendments. This Agreement shall become
effective when copies hereof which, when taken together, bear the signatures of
Holdings, the Borrower, the Administrative Agent and the Restatement Lenders
shall have been received by the Administrative Agent. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by Holdings, the Borrower, the Administrative Agent and the Restatement
Lenders. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 8. No Novation. This Agreement shall not extinguish the Obligations
outstanding under the Existing Credit Agreement, except to the extent actually
paid as provided herein. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 of
the Existing Credit Agreement will continue to be effective as to all matters
arising out of or in any way related to facts or events existing or occurring
prior to the Restatement Effective Date. This Agreement shall be a Loan Document
for all purposes.

SECTION 9. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Restated Credit Agreement or, in the case of a
notice to any Existing Term Lender or Existing Revolving Lender, in accordance
with Section 9.01 of the Existing Credit Agreement.

 

7



--------------------------------------------------------------------------------

SECTION 10. Applicable Law; Waiver of Jury Trial. (A) THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE RESTATED
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 11. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

ON SEMICONDUCTOR CORPORATION, By  

/s/ Donald A. Colvin

Name:   Donald A. Colvin Title:   Executive Vice President and Chief Financial
Officer

 

SEMICONDUCTOR COMPONENTS

INDUSTRIES, LLC,

By  

/s/ Donald A. Colvin

Name:   Donald A. Colvin Title:   Executive Vice President and Chief Financial
Officer

 

9



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, a Term Lender and a Renewing
Revolving Lender By   

/s/ Bruce S. Borden

Name:    Bruce S. Borden Title:    Executive Director

 

10



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT AMONG ON SEMICONDUCTOR
CORPORATION, SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

Name of Institution:

JPMorgan Chase Bank, N.A

 

Executing as a Term Lender:

 

JPMorgan Chase Bank, N.A.

 

By  

/s/ Bruce S. Borden

 

Name:   Bruce S. Borden Title:   Executive Director

 

Executing as a Renewing Revolving Lender:

 

Credit Suisse, Cayman Islands Branch

 

By  

/s/ Rianka Mohan

 

Name:   Rianka Mohan Title:   Vice President

 

By  

/s/ Denise L. Alvarez

 

Name:   Denise L. Alvarez Title:   Associate

 

Additional Revolving Lender:

 

ABN AMRO Bank, N.V.

 

By  

/s/ Gina M. Brusatori

 

Name:   Gina M. Brusatori Title:   Managing Director

 

By  

/s/ Dianne D. Barkley

 

Name:   Dianne D. Barkley Title:   Managing Director



--------------------------------------------------------------------------------

ANNEXES, SCHEDULES AND EXHIBITS

 

Annexes    Annex I    Lender Consent Schedules    Schedule I    Commitments
Exhibits    Exhibit A    Amended and Restated Credit Agreement Exhibit B-1   
Form of Opinion of Cleary Gottlieb Steen & Hamilton LLP Exhibit B-2    Form of
Opinion of Arendt Law Group PLC Exhibit B-3    Form of Opinion of Hinckley,
Allen & Snyder LLP Exhibit C    Form of Reaffirmation Agreement



--------------------------------------------------------------------------------

ANNEX I

ON Semiconductor Corporation

Semiconductor Components Industries, LLC

Lender Consent

Reference is made to the Amendment and Restatement Agreement dated as of
March 6, 2007 (the “Amendment and Restatement Agreement”), under the Amended and
Restated Credit Agreement dated as of August 4, 1999, as amended and restated as
of February 6, 2006 (as further amended and in effect immediately prior to the
Restatement Effective Date (as defined in the Amendment and Restatement
Agreement), the “Existing Credit Agreement”), among ON Semiconductor
Corporation, Semiconductor Components Industries, LLC, the lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent

The undersigned is a Lender under the Existing Credit Agreement. In such
capacity, the undersigned hereby consents to the Amendment and Restatement
Agreement.

 

Name of Lender:  

 

 

by  

 

Name:   Title:  